This cause having heretofore been submitted to the Court upon the transcript of the record of the judgment herein, and briefs and argument of counsel for the respective parties, and the record having been duly *Page 774 
inspected and considered, and the Court being now advised of its judgment in the premises, it seems to the Court that the error, if any, in the admission of testimony as to the amount of damages sustained or in other proceedings, is harmless in view of the entire record and of the amount of the verdict, therefore there is no error in the said judgment, and it is considered, ordered and adjudged by the Court that the said judgment of the Circuit Court be and is hereby affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.